        Case 1:15-cv-12297-GAO Document 336 Filed 11/08/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                                                )
LYNX SYSTEM DEVELOPERS, INC. and                )
ISOLYNX, LLC,                                   )
                                                )
                      Plaintiffs,               )
                                                )
       v.                                       )
                                                ) Civil Action No. 1:15-cv-12297-GAO
ZEBRA ENTERPRISE SOLUTIONS                      )
CORPORATION, ZEBRA                              )
TECHNOLOGIES CORPORATION, and                   )
ZIH CORP.,                                      )
                                                )
                      Defendants,               )
                                                )


                                NOTICE OF WITHDRAWAL

       Please notice the withdrawal of Alexander R. Zwillinger of Donnelly, Conroy & Gelhaar

LLP as attorney for Zebra Enterprise Solutions Corporation, Zebra Technologies Corporation

and ZIH Corp. in this case. All other counsel of record will continue to represent Zebra

Enterprise Solutions Corporation, Zebra Technologies Corporation and ZIH Corp.



                                             Respectfully submitted,

                                             ZEBRA ENTERPRISE SOLUTIONS
                                             CORPORATION, ZEBRA TECHNOLOGIES
                                             CORPORATION and ZIH CORP.

                                             By its attorney,

       Dated: November 8, 2018               /s/ Alexander R. Zwillinger
                                             Alexander R. Zwillinger (BBO# 687078)
                                             DONNELLY, CONROY & GELHAAR, LLP
                                             260 Franklin Street, Suite 1600
                                             Boston, Massachusetts 02110
                                             (617) 720-2880
                                             arz@dcglaw.com
        Case 1:15-cv-12297-GAO Document 336 Filed 11/08/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on February 20, 2018.

                                             /s/ Alexander R. Zwillinger
                                             Alexander R. Zwillinger




                                                2
